Title: To Thomas Jefferson from Bernard Peyton, 15 January 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Richd 15 Jany 1824Sales of Sixty Barrels Flour by Bernard Peyton1823 Richdfor a/c Thomas Jefferson Esq:13 JanyTo Jno & Wm Gilliat in Store at 30 Days:42 Blls Superfine flour at $4⅞$204.7518 do.  Fine  do. 〃 4½81.60$285.75ChargesCash paid frght on 30 Blls at 53¢ & on 30 at 50¢$30.90Canal Toll $6.25 storage, Drge & Coopge at 10¢ $6.0012.25Inspection $1.20 Comisn at 2½ pr ct $7.148.34=51.49Nett proceeds$234.26C.E.
                        Bernard Peytonp. N. N. WilkinsonRichd 15 Jany 1824Dr Sir,Flour continues exceedingly dull & $4⅞ is the best I am able to do with it, see sales above—that price 60 days credit, many sales have been made at—Wheat is also down to 90¢—With great respect Yours very Truly
                        Bernd Peyton